Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objections
	The drawings are objected to because reference numerals 1-5 are used to refer to different elements in figures 1-2.  For example, reference numeral 1 is used to refer to a tunnel shaft in figure 1 but refers to a heat exchanger in figure 2; reference numeral 3 refers to a turbine in figure 1 but a common header in figure 2.  This is improper.  Please correct both the drawings and the specification using new reference numerals for figure 2.  Note drawing rule 1.84(o)(4) as follows.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.

35 USC 112(b) rejections
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 5, 8, 13-14, the phrase “the adjacent components” is repeatedly used to refer to different claimed elements which is improper. It’s unclear what elements “the adjacent components” refer to in each occasion.

	Claims 1-5 are method claims but the bodies of the claims appear to be apparatus claims which are improper. The claims must be rewritten in method claim format.

Suggestions
	It’s suggested that claims 1-5 be canceled and rewritten in method claims 6-10.  An example of method claims 6-7 are written as follows.

	Claim 6) A method of producing electric power by operating a geothermal power plant, comprising the steps of:
	excavating a tunnel shaft that is greater than four feet in diameter, deep within the earth to provide a sustaining heat flux and geothermal energy;
	installing a plurality of permanently in-situ heat exchanger tubes at the bottom of the shaft contained within a conductive grout to transfer the geothermal energy to a heat transfer fluid;
	installing a modular turbine in the shaft above the heat exchanger, routinely coupling and decoupling the modular turbine from the power plant and moving said modular turbine to the surface for maintenance;
	installing a modular electric generator in the shaft above the turbine, routinely coupling and decoupling the modular electric generator from the power plant and moving said modular electric generator to the surface for maintenance;
	installing a modular condenser in the shaft above the turbine, routinely coupling and decoupling the modular condenser from the power plant and moving said modular electric generator to the surface for maintenance;
	installing a pump to recirculate the heat transfer fluid;
	installing connecting conduits for connecting and recirculating heat transfer fluid in a closed loop between the in-situ heat exchangers, the turbines, the condenser, the pump, and back to the in-situ heat exchangers; 
	recirculating the heat transfer fluid through said conduits of the closed loop to drive the electric generator to produce electric power.

	Claim 7) The method of producing electric power by operating a geothermal power plant as set forth in claim 1, comprising a further step of lining the tunnel shaft with a structurally reinforced, sealed, concrete liner to provide a structural and chemical boundary from the earth.

	Note: claims 3-5 must be rewritten to method claims with similar format as shown.  

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
	In claim 1, if rewritten in the method claim format as set forth above, then the recitations of specific dimension of the tunnel shaft, the heat exchanger contained within a conductive grout, and routinely coupling and decoupling the turbine, electric generator, and condenser and moving those elements to the surface for maintenance, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, the rewritten claim 1 and its dependent claims are allowable.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Govindarajan, Albertson, Ballegeer, Cheng, Lozada, Wiggs, and Larkic disclose geothermal power plants comprising in-situ heat exchanger inside tunnel shaft or geothermal well.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/24/2022